COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


EMCOR GROUP, INC./COMBUSTIONEER CORPORATION
  AND AMERICAN CASUALTY COMPANY
  OF READING, PENNSYLVANIA
                                          MEMORANDUM OPINION *
v.    Record No. 1486-10-4                    PER CURIAM
                                            DECEMBER 21, 2010
WILLIAM RAYMOND BELT, JR.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Joseph C. Veith, III; Trichilo, Bancroft, McGavin, Horvath &
                 Judkins, P.C., on brief), for appellants.

                 (Craig A. Brown; Ashcraft & Gerel, LLP, on brief), for appellee.


       Emcor Group, Inc./Combustioneer Corporation, and its insurer, American Casualty

Company of Reading, Pennsylvania (collectively “employer”) appeal a decision of the Workers’

Compensation Commission finding William Belt, Jr., suffered a compensable, work-related

injury to his right foot and ankle. We have reviewed the record and the commission’s opinion

and find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Belt v. Emcor Group, Inc., VWC File No.

VA010-0242-0466 (June 18, 2010). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.